Citation Nr: 1019630	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from January 23, 2004, to November 7, 
2009. 

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from November 7, 2009. 

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Des Moines, Iowa, which granted service connection for 
bilateral hearing loss, and assigned a 0 percent rating 
effective January 23, 2004; that rating action also granted 
service connection for PTSD, and assigned a 30 percent 
rating, effective January 23, 2004.  In August 2004, the RO 
confirmed the evaluation assigned for the service-connected 
PTSD.  The Veteran testified at a hearing before a Decision 
Review Officer (DRO) in February 2005.  A transcript of that 
hearing has been associated with the claims folder.  

In a December 2009 rating action, the RO increased the 
evaluation for bilateral hearing loss from 0 percent to 10 
percent, effective November 7, 2009.  A supplemental 
statement of the case (SSOC) was issued in December 2009.  A 
claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
bilateral hearing loss remains in appellate status.  

On March 12, 2010, the Veteran appeared at the Des Moines RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A transcript of that hearing is also of record.  

A claim placed in appellate status by disagreement with the 
original or initial rating award, as is the case here, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  
VA has established a staged rating in this case with regard 
to hearing loss, and the Board will consider both periods.  

(The issue of entitlement to an initial rating in excess of 
30 percent for PTSD is addressed in the remand that follows 
the decision below.)  


FINDINGS OF FACT

1.  In May 2004, audiometric testing revealed a puretone 
average of 60 decibels with a speech recognition score of 74 
percent in the right ear (level V); and a puretone average of 
39 decibels with a speech recognition score of 96 percent in 
the left ear (level I).  

2.  In June 2008, audiometric testing revealed a puretone 
average of 59 decibels with a speech recognition score of 90 
percent in the right ear (level III), and a puretone average 
of 59 decibels with a speech recognition score of 88 percent 
in the left ear (level III).  

3.  In November 2009, audiometric testing revealed a puretone 
average of 70 decibels with a speech recognition score of 48 
percent in the right ear (level VIII), and a puretone average 
of 64 decibels with a speech recognition score of 92 percent 
in the left ear (level II).  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss prior to November 7, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss since November 7, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in February 2004, April 2004, and June 2004 
from the RO to the Veteran, which were issued prior to the RO 
decision in June 2004.  Additional letters were issued in 
March 2006 and May 2008.  Those letters informed the Veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The Board finds that the content of those letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  In addition, the July 2006 SOC, the August 2009 
SSOC, and the December 2009 SSOC provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his hearing loss claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, that would need to 
be obtained for a proper disposition of the issues decided 
herein.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that VA has complied with the duty-to-
assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded examinations in May 2004, June 2008, and 
November 2009.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided findings necessary to apply the rating criteria.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  



II.  Factual Background

The record indicates that the Veteran served on active duty 
from January 1968 to August 1969.  The DD Form 214 reflects 
that the Veteran's military occupational specialty was as an 
antitank assault man.  

The Veteran's claim for service connection for hearing loss 
(VA Form 21-526) was received in January 2004.  The Veteran 
was afforded a VA compensation examination in May 2004.  The 
Veteran indicated that he had progressive hearing loss in 
both ears, worse on the right.  He reported problems 
understanding speech, especially in background noise.  The 
Veteran stated that he was two feet away from back blasts of 
guns without hearing protection.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
75
75
LEFT
0
15
5
70
65

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 96 percent in the left ear.  
The examiner indicated that the audiological testing revealed 
normal hearing from 250 to 500 Hz level, sloping to a mild to 
severe sensorineural hearing loss from 1000 to 8000 Hz.  In 
the left ear, he had normal hearing from 250 to 2000 Hz 
level, dropping to a severe and rising to a moderate 
sensorineural hearing loss from 3000 to 8000 Hz.  The 
pertinent diagnosis was asymmetric sensorineural hearing 
loss, worse on the right.  

At a personal hearing in February 2005, the Veteran indicated 
that he was furnished hearing aids by VA.  The Veteran 
reported great difficulty hearing when he is in a crowd.  The 
Veteran testified that unless the person speaking to him 
looks directly at him, he will have difficulty understanding 
the conversation.  

The Veteran was afforded another VA examination in June 2008.  
At that time, he stated that without hearing aids, sounds are 
muffled.  On the audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
60
70
75
LEFT

30
55
80
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.  
The pertinent diagnosis was mild to severe hearing loss from 
1000 to 8000 Hz levels in both ears.  

In August 2008, the Veteran was seen for an ear, nose, and 
throat (ENT) consultation because of his hearing loss and 
associated tinnitus.  It was explained that, when in the 
military, he operated a 106 recoilless rifle in which the 
sound projected toward the back of the rifle.  He stated 
that, whenever he was firing the rifle he would have 
temporary tinnitus and a feeling of hearing loss.  When he 
left the military, he felt that his hearing was not as good 
as when he entered the military.  He subsequently has had a 
progression of his hearing loss to the point that he is now 
wearing hearing aids.  His most recent audiogram was on June 
15, 2008, which showed normal hearing only at 250 and 500 
Hertz and then it started to drop off quite significantly at 
1000.  His hearing loss at 1000 was 30 decibels but then 
increased to 70 to 80 decibels in the higher tones.  The 
assessment was significant noise trauma type sensorineural 
hearing loss with associated tinnitus.  

On the occasion of yet another VA evaluation in November 
2009, the Veteran indicated that he had difficulty hearing 
with background noise with or without his VA issued hearing 
aids.  On the audiological evaluation, puretone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

50
70
80
80
LEFT

40
65
75
75

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 92 percent in the left ear.  
The pertinent diagnosis was normal hearing from 250 to 500 Hz 
in both ears sloping to severe sensorineural hearing loss in 
both ears; asymmetric word recognition ability was poor in 
the right ear and excellent in the left ear.  

On November 25, 2009, the Veteran was seen for an ENT 
consultation.  The examiner noted that the Veteran had normal 
hearing in the speech frequencies of 500 Hertz, and he has 
downsloping bilateral sensorineural hearing loss of a 
moderate to severe degree above 1000 Hertz for both ears.  
The examiner stated that his evaluation of the Veteran's most 
recent audiogram with that of 1967 shows bilateral 
downsloping sensorineural hearing losses that have progressed 
at all frequencies from 1000 and above.  The Veteran also has 
chronic binaural tinnitus.  The examiner stated that there is 
no way that it can be determined whether the progression of 
the hearing loss is related to service-connected noise 
induced trauma or an age related change, but there certainly 
is a documented progressive sensorineural hearing loss for 
both ears.  The examiner recommended that the Veteran be seen 
for follow-up audiometry on an annual basis, given the 
progressive nature of his hearing loss in the past.  

At his videoconference hearing in March 2010, the Veteran 
reported that he started wearing hearing aids approximately 
10 to 12 years ago.  The Veteran's wife testified that he 
will not talk on the telephone because he cannot carry on a 
conversation unless the other person is looking directly at 
him.  The Veteran indicated that he definitely cannot hear 
without his hearing aids.  



III.  Legal Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  However, where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The present appeal involves the Veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The Veteran's hearing loss has been rated under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
impairment, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence 
of record herein indicates that the Veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.  

A.  Entitlement a compensable evaluation prior to November 7, 
2009

The Board has reviewed the audiometry results from 
examinations during the period prior to November 7, 2009.  
After a review of the evidence, the Board finds that the 
criteria for an initial compensable rating for the Veteran's 
service-connected bilateral hearing loss are not met prior to 
November 7, 2009.  

Significantly, a VA Audiological evaluation in May 2004 shows 
a right ear puretone decibel average of 60 with speech 
recognition of 74 percent.  This corresponds to a numeric 
designation of Level V hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2009).  He had a left ear average puretone 
decibel loss of 39 with speech recognition of 96 percent.  
These findings are consistent with Level I hearing in the 
left ear.  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (2009).  

The results from another VA Audiological evaluation, 
conducted in June 2008, show a right ear puretone average of 
59 with speech recognition of 90 percent.  This corresponds 
to a numeric designation of Level III hearing in the right 
ear.  38 C.F.R. § 4.87, Table VI (2009).  He had a left ear 
puretone average of 59 with speech recognition of 88 percent.  
These findings are consistent with Level III hearing in the 
left ear.  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  

Additionally, because the Veteran's pure tone thresholds at 
each of the relevant frequencies on the evaluation have not 
all been 55 decibels or more, or less than 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz, he does not 
meet the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b).  

In sum, a review of all audiometric examinations of record 
prior to November 7, 2009, reveals no basis for award of a 
compensable rating.  

B.  Entitlement to a higher rating since November 7, 2009

The Veteran has claimed a higher evaluation for his bilateral 
hearing loss, including from November 7, 2009.  However, the 
evidence of record has failed to show an increase in the 
Veteran's hearing loss, such as would warrant a disability 
rating in excess of the 10 percent assigned since November 7, 
2009.  

The Veteran underwent his most recent VA Audiological 
evaluation in November 2009.  The puretone averages were 70 
decibels in the right ear and 64 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and 92 percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level VIII for the right ear and Level 
II for the left ear.  Applying these values to Table VII, the 
Board finds that the Veteran's hearing loss warrants a 10 
percent rating.  No other medical records contain the 
puretone threshold average and speech discrimination 
percentage scores needed to determine the level of hearing 
loss according to VA regulation after November 7, 2009.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a rating in excess of 
10 percent for bilateral hearing loss since November 7, 2009.  
38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the Veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final matter, the Board has considered whether the 
Veteran's bilateral hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b) (1) (2009); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The Board has specifically 
considered his report of difficulty hearing even with the use 
of hearing aids.  However, nothing in this record established 
frequent periods of hospitalization and nothing establishes 
marked interference with employment.  Rather, his 
manifestations fit within the schedular rating criteria.  In 
this case, there are no exceptional or unusual factors with 
regard to the Veteran's bilateral hearing loss-he has loss 
of acuity as contemplated by the schedule.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria contemplate the Veteran's disability and 
symptomatology, and provide for higher evaluations for 
greater loss of acuity.  Thus, his disability picture is 
taken into account by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss prior to November 7, 
2009 and a rating in excess of 10 percent on and after 
November 7, 2009 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial compensable rating for bilateral hearing loss from 
January 23, 2004, to November 7, 2009, is denied.  

A rating in excess of 10 percent for bilateral hearing loss 
from November 7, 2009, is denied.  


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case addressing that evidence.  38 C.F.R. 
§ 19.31(b) (1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the Veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  

The Veteran's claim for a higher evaluation for PTSD was last 
addressed by the RO in a December 2009 supplemental statement 
of the case (SSOC).  Since the issuance of that SSOC and 
prior to transfer of the case to the Board, the Veteran 
submitted additional evidence, including VA outpatient 
treatment records.  The Board's review of the claims file 
fails to show any SSOC issued after receipt of the additional 
evidence.  In other words, the record does not show that the 
RO has reviewed the new evidence and issued a supplemental 
statement of the case as contemplated by regulation.  
Therefore, an SSOC must be issued which takes into 
consideration the evidence submitted in January 2010.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).  

For increased rating claims, such as the PTSD claim here, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  

The Veteran was last afforded a VA examination for his PTSD 
in June 2008.  In light of the Veteran's testimony and the VA 
outpatient treatment reports, a new VA examination is 
indicated.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions: 

1.  The RO should obtain the Veteran's 
medical records from the VA Central Iowa 
Healthcare System in Des Moines, Iowa 
from January 2010 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.  

2.  The Veteran should be afforded a VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD.  The claims file should be made 
available for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should identify all symptoms and 
functional impairment due to the PTSD.  
The examiner should provide a global 
assessment of functioning (GAF) score 
based on the Veteran's PTSD in accordance 
with DSM-IV, and the score should be 
explained in the context of the rating 
schedule.  The examiner should indicate 
whether PTSD causes occupational and 
social impairment with reduced 
reliability and productivity, or 
occupational and social impairment with 
deficiencies in most areas, or total 
occupational and social impairment.  The 
examiner should also address whether the 
Veteran has difficulty in establishing 
effective work and social relationships, 
or an inability to establish and maintain 
effective relationships.  The symptoms 
that cause any occupational or social 
impairment should be set forth in detail.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the AOJ should 
readjudicate the Veteran's claim in light 
of the additional evidence obtained, to 
include evidence submitted since the 
December 2009 SSOC.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


